Citation Nr: 1733095	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   


FINDING OF FACT

In a June 2, 2017 letter, the Veteran's attorney informed the Board that the Veteran  wished to withdraw his appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for right knee osteoarthritis have been met.  38 U.S.C.A. §  7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In June 2017, the Veteran's attorney submitted a statement requesting withdrawal of the Veteran's appeals.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeals are dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is dismissed.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


